                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
FREDERICK WAYNE YOUNG, SR.,

             Plaintiff,
      v.                                            Case No. 18-cv-967-pp

CAPT HUTCHINS, SGT WILLIAMS,
OFFICER GRASHEN, and
HOUSE OF CORRECTIONS,

            Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
     WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING
                          COMPLAINT (DKT. NO. 1)
______________________________________________________________________________

      Plaintiff Frederick Wayne Young, Sr. filed a complaint under 42 U.S.C.

§1983, alleging that while he was detained in segregation at the Milwaukee

County House of Corrections pending an investigation, the defendants violated

his constitutional rights by not allowing him to participate in Ramadan and not

timely providing him with his blood pressure medication. Dkt. No. 1. The

plaintiff also filed a motion for leave to proceed without prepayment of the filing

fee. Dkt. No. 2.

      The case is assigned to Magistrate Judge William E. Duffin; however,

because the defendants have not been served, and thus have not had the

opportunity to consent to Judge Duffin’s authority to decide the case, the

clerk’s office referred the case to this court for screening.




                                          1
I.    Motion to Proceed without Prepayment of the Filing Fee

      The Prison Litigation Reform Act (PLRA) gives courts discretion to allow

prisoners to proceed with their lawsuits without prepaying the $350 filing fee if

they comply with certain requirements. 28 U.S.C. §1915. One of those

requirements is that the prisoner pay an initial partial filing fee.

      In support of his motion to proceed without prepayment of the filing fee,

the plaintiff filed his trust account statement for the six-month period

immediately preceding the filing of his complaint. Judge Duffin found that the

plaintiff had neither assets nor the means to pay the initial partial filing fee,

and he issued an order waiving the fee. Dkt. No. 5. This court will grant the

plaintiff’s motion for leave to proceed without prepaying the filing fee. Dkt. No.

2. The plaintiff, however, must pay the filing fee as he is able.

II.   Screening of the Complaint

      A.     Federal Pleading Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include
                                          2
“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds their complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      A.     Factual Allegations

      The plaintiff alleges that on May 17, 2018, during bunk-up at around

9:30 p.m., he was taken to segregation for investigation of a crime that he did

not commit and didn’t know about. Dkt. No. 1 at 2. He says that from May 17,

2018 through May 21, 2018, he was denied his rights. Id. at 3.

      The plaintiff says that he was prohibited from participating in Ramadan,

a part of his Muslim faith. Id. Specifically, he alleges that he was first informed

by Officer S. Bent (not a defendant) that he was taken off the Ramadan list by
                                          3
Capt. Hutchins because “inmates in cellblock cannot participate in Ramadan

because it [is] a privilege.” Id. He says that Bent told him that Hutchins had left

a note at the front desk of the cellblock, confirming that the plaintiff could not

participate in Ramadan. Id.

      On May 20, 2018, Sgt. Williams twice told the plaintiff that he should eat

something because Williams did not know when the plaintiff would be able to

eat due to Hutchins’ order. Id.

      At some point, Officer Grashen told the plaintiff that Ramadan wasn’t

just about fasting, that it was also about “refraining from foul language and

bad behavior.” Id. The plaintiff agreed, and said that charity was also

important. Id. Grashen then told the plaintiff that Grashen’s superior said that

“anyone in the cellblock must have done something wrong (bad) to have been

put in segregation and that segregated inmates cannot participate in Ramadan

per Capt. Hutchins.” Id. at 3-4. The plaintiff says this can’t be true, because he

was in segregation but he didn’t do anything bad or wrong; he says he couldn’t

have, or they wouldn’t have put him back in the kitchen once he got out of

segregation. Id. at 4. The plaintiff also emphasizes that he didn’t get a violation

upon being released from segregation. Id.

      On June 15, 2018, the plaintiff spoke with Hutchins at the Ramadan

feast outside the yoga room. Id. Hutchins congratulated the plaintiff for earning

his GED. Id. The plaintiff asked Hutchins why he’d been sent to segregation;

Hutchins just said, “a pending investigation.” Id. When the plaintiff asked

Hutchins why Hutchins had issued orders that the plaintiff couldn’t participate

in Ramadan, Hutchins said that “when he got the grievance he immediately

called down to the cellblock to change it so that inmates can have the cellblock
                                         4
officer hold their bag lunch until it was time to break their fast.” Id. The

plaintiff concedes that some of what Hutchins said was true because after his

release from segregation he and another inmate were able to pass out

Ramadan food to inmates in the cellblock. Id. But the plaintiff says this doesn’t

justify his stay in segregation. Id. at 4-5.

      The plaintiff also says that Hutchins “never had a response” about his

“intake on [his] medication and why [his] meds were not provided at the right

time.” Id. at 5. He states that his inability to take his medication and his

fasting caused him to be light-headed and weak, caused him to vomit, made

his legs and toes numb at times, made him hot from the neck up, made his

nerves bad and caused his eyes to run constantly. Id. He alleges that being

falsely put in segregation made him experience sweaty and paranoid sleepless

nights “because of [him] not being able to eat or take [his] blood pressure

medication.” Id. He says that being denied the right to participate in Ramadan

violated his First Amendment rights. Id.

      The plaintiff has asked for $100,000 and to have Capt. Hutchins

removed or demoted. Id. at 6.

      B.     The Court’s Analysis

             1.    Milwaukee County House of Corrections

      Before addressing the plaintiff’s substantive claims, the court notes that

the plaintiff has sued the Milwaukee County House of Corrections as a

defendant. The House of Corrections cannot be sued under §1983. Section

1983 allows a plaintiff to sue a “person” who, acting under color of law, violates

his constitutional rights. The Milwaukee County House of Corrections is not a

person—it is, as the Seventh Circuit has noted, a building, and the fact that it
                                          5
is owned by a government agency doesn’t make it a suable person under

§1983. White v. Knight, 710 F. App'x 260, 262 (7th Cir. 2018) (citing Guidry v.

Jefferson Cty. Det. Ctr., 868 F. Supp. 189, 191 (E.D. Tex. 1994)). See also,

Powell v. Cook Cty. Jail, 814 F. Supp. 757, 758 (N.D. Ill. 1993). The court will

dismiss the House of Corrections as a defendant.

            2.     First Amendment Free Exercise Claim

      Turning to his substantive claims, the plaintiff first seems to be alleging

a First Amendment free exercise claim against Hutchins, Williams and

Grashen. To state a First Amendment free exercise claim, the plaintiff must

establish that his right to practice his religion was burdened in a significant

way. See Hernandez v. Comm’n of Internal Revenue, 490 U.S. 680, 699 (1989)

(plaintiff must show a “substantial burden” on a “central religious belief or

practice” to prevail under the Free Exercise Clause); see also Civil Liberties for

Urban Believers v. City of Chi., 342 F.3d 752, 760 (7th Cir.2003) (collecting

cases). If he meets that requirement, he then must show that the burden was

intentional and not reasonably related to a legitimate penological purpose.

Thompson v. Holm, 809 F.3d 376, 379-80 (7th Cir. 2016)

      The Seventh Circuit has acknowledged that “[a] central religious practice

of the Islamic faith is a sunrise-to-sunset fast during the month of Ramadan.”

Id. at 378. The court also has held that the denial of meal bags during

Ramadan substantially burdens an inmate’s free exercise rights. Id. at 380.

      The plaintiff asserts that he is Muslim. The plaintiff alleges that for at

least three full days—May 18 to 20, 2018—he couldn’t participate in the

observance of Ramadan, and apparently did not receive meal bags, under

Hutchins’s order. Specifically, he says that while he was allowed to pass out
                                         6
meal bags to segregated inmates after he was released from segregation, he

didn’t get those meal bags himself while he was in segregation. The plaintiff

does not appear to have eaten during those three days, which resulted in his

being, among other things, light-headed and weak. “Forcing an inmate to

choose between daily nutrition and religious practice is a substantial burden”

on that inmate’s religious freedom. Id. The court finds that, at this early stage,

the plaintiff has stated a First Amendment free exercise claim against

Hutchins.

      The court will not allow the plaintiff to proceed against Williams and

Grashen on this claim, however. The plaintiff alleges that while Hutchins was a

captain, Williams was a sergeant. He says that on May 20—the third day—

Williams advised him twice to eat something, because Williams didn’t know

when the plaintiff would be able to eat given Hutchins’s order. The plaintiff

does not allege that Williams—whose rank was lower than Hutchins’s—had any

authority to lift Hutchins’s order or do anything about it. The plaintiff alleges

that Grashen was a corrections officer—below both Hutchins and Williams in

rank—and alleges only that Grashen reported to the plaintiff something he’d

heard his supervisor say about why inmates in segregation could not

participate in Ramadan. The plaintiff has not alleged sufficient facts to show

that Williams and Grashen violated his First Amendment rights.

            3.     Eighth Amendment Deliberate Indifference Claim

      The plaintiff also alleges that Hutchins “never had a response” about the

plaintiff’s intake on medication and why the plaintiff didn’t get his medication

at the right time. “The Eighth Amendment safeguards the prisoner against a

lack of medical care that ‘may result in pain and suffering which no one
                                         7
suggests would serve any penological purpose.’” Arnett v. Webster, 658 F.3d

742, 750 (7th Cir. 2011) (quoting Rodriguez v. Plymouth Ambulance Srv., 577

F.3d 816, 828 (7th Cir. 2009)). If prison officials are “deliberately indifferent to

prisoners’ serious medical needs,” id., or they “act with ‘deliberate indifference’

to a substantial risk of serious harm to an inmate[’s]” health or safety, Farmer

v. Brennan, 511 U.S. 825, 828 (1994) (citation omitted), then they violate the

Constitution. For the plaintiff to state such a claim based on deficient medical

care, he must demonstrate 1) an objectively serious medical condition or

serious harm 2) that the prison official knows of and disregards. Id. at 834;

Arnett, 658 F.3d at 750.

       The court assumes that the fact that the plaintiff didn’t get his blood

pressure medication was an objectively serious harm. The plaintiff says that

Hutchins “never had a response” about why he didn’t receive his medications

in a timely manner. While the plaintiff is not clear, the court will assume, at

this early stage, that the plaintiff is alleging that he asked Hutchins for help in

getting his blood pressure medication while in segregation, and that Hutchins

failed to help him. The court will allow the plaintiff to proceed on an Eighth

Amendment deliberate indifference claim against Hutchins.

III.   Conclusion

       The court GRANTS that the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court DISMISSES the House of Corrections, Williams and Grashen

as defendants.

       The court ORDERS that under an informal service agreement between

Milwaukee County and this court, the clerk’s office shall electronically send
                                          8
copies of the plaintiff’s complaint and this order to Milwaukee County for

service on Captain Hutchins.

         The court ORDERS that Captain Hutchins must file a responsive

pleading to this complaint.

         The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

         The court ORDERS that the plaintiff shall submit all correspondence and

legal material to:

                            Office of the Clerk
                            United States District Court
                            Eastern District of Wisconsin
                            362 United States Courthouse
                            517 E. Wisconsin Avenue
                            Milwaukee, Wisconsin 53202

         PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the case. Because each filing

will be electronically scanned and entered on the docket upon receipt by the

clerk, the plaintiff need not mail copies to the defendants. All defendants will

be served electronically through the court’s electronic case filing system. The

plaintiff should also retain a personal copy of each document filed with the

court.

         The court advises the plaintiff that if he does not timely file documents

and comply with the deadlines the court sets, it may result in the court

dismissing his case for failure to prosecute. The parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other

information not being timely delivered, thus affecting the legal rights of the
                                           9
parties.

      The court ORDERS that this case is RETURNED to Magistrate Judge

Williams E. Duffin for further proceedings.

      Dated in Milwaukee, Wisconsin this 5th day of February, 2020.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       10
